United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.K., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2375
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2007 appellant filed a timely appeal from the July 17 and
September 11, 2007 merit decisions of the Office of Workers’ Compensation Programs, which
denied authorization for certain medical expenses. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly denied authorization for certain medical
expenses.
FACTUAL HISTORY
On November 29, 1990 appellant, then a 42-year-old supply technician, sustained an
injury in the performance of duty when gusting winds blew a door behind him, striking him in
the back and knocking him to the ground. The Office accepted his claim for contusion of the
back and right shoulder.1 On March 23, 1998 appellant sustained another injury in the
1

OWCP File No. 250375798 (master).

performance of duty when he slipped and fell down stairs. The Office accepted his claim for
aggravation of left wrist osteoarthritis, thoracic strain, right knee abrasion, right foot contusion
and right fractured arthrodesis.2 On June 3, 1998 appellant underwent a left wrist arthrodesis.
On August 7, 1998 he underwent a right knee arthroscopy, which the Office authorized. On
August 26, 1998 appellant underwent a re-arthrodesis of the right wrist. On March 1, 1999 he
underwent right ankle surgery.
On June 18, 2002 Dr. Lisa B. Barr, appellant’s physiatrist, supported continued physical
therapy:
“Please be advised that I last saw [appellant] in the office on March 12, 2002.
[He] is an extremely unfortunate individual who has multiple medical issues.
[Appellant] has chronic pain, which has been extremely disabling. He has a
markedly abnormal movement pattern and gait pattern, which caused chronic
unrelenting pain. When [appellant] was first seen by me, he was in so much pain
he was actually suicidal. Since he has been in treatment with Scott Burch at Spine
Works, we have been able to see a dramatic difference in his ability to function
and a reduction in his pain. We have attempted to attenuate physical therapy in
the past only to see his pain flare-up. We have made a determination that
[appellant] really does benefit greatly from coming in for therapy several times
per month. This helps to improve his mechanics and reduce muscle strain
patterns that contribute significantly to his pain. Given the complexity of his
injuries, it would be to his advantage to continue in treatment for the foreseeable
future. Please be advised that this is not something that I recommend lightly, as I
understand in most situations physical therapy should have a beginning and an
end. Unfortunately for [appellant], the complexities of his injuries are such that
there is no end in sight. Your kind and prompt consideration for continued
coverage of his physical therapy would be appreciated.”
On September 26, 2002 Dr. Jack Siegel, an orthopedic surgeon, also recommended
physical therapy:
“[Appellant] is a patient of mine. I have been treating him for patella femoral
osteochondral disease of the right knee, with trochlear lesion, synovitis, and
effusion. He has had conservative methods, including injection to the knee.
Appellant continues to have symptoms and trace effusion.
“Because of the nature of his symptoms, and the fact that he has not responded to
injection and medication, a course of physical therapy is recommended. It often
does take several weeks and sometimes months to see appreciable benefit from
physical therapy.
“It is my recommendation that physical therapy continue as ordered. Without
therapy at this time, there is no real hope that his symptoms will improve. I feel

2

OWCP File No. 250523807.

2

this is usual and customary treatment for this type of problem, as we need to work
on range of motion, strengthening and comfort measures.”
On October 25, 2002 the Office authorized physical therapy treatments. The Office also
authorized the purchase of a brace for the right knee and left wrist. On June 8, 2005 appellant
underwent right thumb surgery.
On July 3, 2007 appellant’s physical therapist requested authorization for neck, back and
ribcage therapy from October 4, 2006 through December 31, 2007. In a decision dated July 17,
2007, the Office denied authorization for the requested therapy. The Office noted the various
medical conditions it had accepted for appellant’s November 29, 1990 employment injury.3 It
stated that the requested treatment “does not appear to be for treatment for a condition that has
been causally related to your accepted condition and or work incident.” The Office advised
appellant that, if his physician believed that he suffered any other conditions as a result of his
work incident or accepted condition, a comprehensive medical report with diagnostic testing
should be submitted for consideration.
On August 7, 2007 Dr. Barr wrote:
“With regard to the issue of continued physical therapy, I do strongly believe that
[appellant] truly needs continued physical therapy. Unfortunately, he has the
multiplicity of difficult problems to treat. He has recurring mechanical issues that
he cannot address on his own and I do feel that continued physical therapy is
medically necessary on a permanent basis. The patient did provide me with a
letter requesting reconsideration for physical therapy to address issues related to
neck, back and ribcage. This will be forwarded under a separate cover.
Anticipated follow up will be approximately 60 days or sooner if necessary. An
opioid prescribing agreement was already renewed and signed by the patient and
is already in his chart as part of the permanent medical record.”
In a decision dated September 11, 2007, the Office denied authorization for any medical
bills relating to his knees. The Office reviewed all of the medical conditions it had accepted as a
result of appellant’s employment injuries and found no accepted knee condition among them.
The Office noted that appellant’s physician did not submit a comprehensive medical report
explaining how appellant’s knee condition related to the accepted injury.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances, and supplies prescribed or recommended by a qualified physician, which the
Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of any
disability, or aid in lessening the amount of any monthly compensation.4 This means that the
3

The Office listed fracture, carpal bone, closed, right; sprain of wrist, left; sprain of neck; osteoarthrosis hand,

left.
4

5 U.S.C. § 8103(a).

3

employee is entitled to receive all medical services, appliances and supplies which a qualified
physician prescribes or recommends and which the Office considers necessary to treat the workrelated injury.5 The Office has broad discretionary authority in the administration of the Act and
must exercise that discretion to achieve the objectives of section 8103.6 The only limitation on the
Office’s authority is that of reasonableness.7
In order to be entitled to reimbursement of medical expenses, appellant must establish
that the expenditures were incurred for treatment of the effects of an employment-related injury.
Proof of causal relation in a case such as this must include supporting rationalized medical
evidence.8
ANALYSIS
The Office denied authorization for “neck, back and ribcage” therapy because the
requested treatment did not appear to be related to an accepted medical condition. The Office
did accept that appellant sustained a back contusion on November 29, 1990 and a thoracic strain
on March 23, 1998. However, there is insufficient medical evidence that justifies authorization
in 2007 for “neck, back and ribcage” therapy. The requested therapy was vague and in the
absence of a contemporaneous medical opinion explaining how the expenditures were for
treatment of the effects of a specific employment-related injury, the Board finds that the Office
acted reasonably and within its discretion to deny authorization for such therapy. The Board will
affirm the Office’s July 17, 2007 decision.
The Board also finds that the Office acted within its discretion to deny authorization for
any medical bills relating to appellant’s knees. The Office accepted no knee condition causally
related to his November 29, 1990 employment injury. The Office did accept a simple right knee
abrasion as a result of the March 23, 1998 injury. It also authorized a right knee arthroscopy on
August 7, 1998 and the purchase of a right knee brace. But, in the absence of a comprehensive,
well-reasoned medical report explaining how current expenditures were for the effects of a
specific employment-related injury, the Board finds that the Office acted reasonably when it
denied authorization for any medical bills relating to appellant’s knees. The Board will affirm
the Office’s September 11, 2007 decision.
Dr. Barr, the physiatrist, reported that appellant has a multiplicity of difficult problems to
treat. He noted recurring mechanical issues, a markedly abnormal movement pattern and gait
pattern that cause chronic unrelenting pain. But this does not mean that the Office must pay
compensation under section 8103 of the Act for the treatment of any medical problem appellant
might present. Appellant’s doctors must satisfy the Office that the expenditures were incurred
5

20 C.F.R. § 10.310(a) (1999) (if there is any doubt as to whether a specific service, appliance or supply is
necessary to treat the work-related injury, the employee should consult the Office prior to obtaining it).
6

Marjorie S. Geer, 39 ECAB 1099 (1988).

7

James R. Bell, 52 ECAB 414 (2001).

8

Bertha L. Arnold, 38 ECAB 282 (1986); Delores May Pearson, 34 ECAB 995 (1983); Zane H. Cassell, 32 ECAB
1537 (1981); John R. Benton, 15 ECAB 48 (1963).

4

for treatment of the effects of a specific employment-related injury. Dr. Siegel, the orthopedic
surgeon, reported that he was treating appellant for patella femoral osteochondral disease of the
right knee, with trochlear lesion, synovitis, and effusion and, in 2002, he recommended physical
therapy. But the Office had not accepted that this disease was causally related to the
November 29, 1990 or March 23, 1998 employment injuries. Given the complexity of
appellant’s various medical problems, the Office authorized medical treatment only for the
effects of accepted employment injuries.
CONCLUSION
The Board finds that the Office properly denied authorization for certain medical
expenses.
ORDER
IT IS HEREBY ORDERED THAT the September 11 and July 17, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

